Citation Nr: 0715169	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-38 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
a disorder of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
headaches and assigned an initial evaluation of 10 percent 
and denied an evaluation in excess of 10 percent for a 
disorder of the cervical spine. 

The claim of entitlement to an increased rating for a 
disorder of the cervical spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the period from the effective date for the grant 
of service connection (August 30, 2002) to the present, the 
veteran's headaches have not been productive of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for any 
point during the entire rating period for headaches are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
4.124(a), Diagnostic Code 8100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) the notice must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: (a) veteran status, (b) existence of a 
disability; (c) a connection between the veteran's service 
and the disability; (d) degree of disability; and (e) the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With respect the claim for headaches, the RO did provide the 
veteran with notice of the VCAA in September 2002, prior to 
the initial decision and grant of service connection of that 
claim in a November 2002 rating decision.  Thereafter, the 
veteran appealed that claim with respect to the propriety of 
the initially assigned rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of service connection.  

VA's General Counsel issued an advisory opinion holding that 
separate notice of the VA's duty to assist the veteran and of 
his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when 
the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.  In this 
case VCAA notice pertaining to the underlying service 
connection claim was provided for the veteran in September 
2002 and as will be explained that notice id adequate.   

In the present appeal, in the September 2002 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claim prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to this claim.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of this claim and to 
respond to VA notices and in a statement date in October 
2004, he elected to waive the 60 day waiting period, in 
essence indicating that he had no additional evidence to add 
to the record.  Viewed in context, the veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of this claim.  Mayfield v. Nicholson, 19 Vet. 
App. 120-21 (2005).  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, in a 
November 2002 rating decision, a compensable evaluation for 
headaches was granted.  At that time, the veteran was advised 
of the rating criteria and what the evidence must show for 
the award an increased evaluation.  In a Statement of the 
Case issued in October 2004, the veteran was fully advised 
the applicable rating criteria and the evidence necessary to 
substantiate an increased rating claim.  Notice was fully 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

However, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
issue on appeal.  Despite the inadequate notice provided to 
the veteran on this latter element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for headaches, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 


Factual Background

In August 2002, the veteran filed a service connection claim 
for headaches, maintaining that he experienced severe 
headaches secondary to a service-connected neck disorder.  He 
reported that sometimes his headaches were so severe that he 
became sick to his stomach and had to lie down with a cool, 
damp cloth over his eyes until his headache went away. 

Service medical records reflect that in April 1969 the 
veteran was involved in an automobile accident resulting in 
head trauma and lacerations of the face and head.  The 
service medical records include an entry dated in May 1969 
which shows that the veteran had complaints of pain and 
stiffness of the neck and severe headaches.

Service connection was granted in a January 1971 rating 
decision for traumatic arthritis of the cervical spine, 
evaluated as 10 percent disabling, and for scars of the 
forehead, scalp and right eyebrow, mildly disfiguring and 
non-compensably disabling.

Private medical records of Dr. S., dated from August 2000 to 
September 2002, do not include any complaints referencing 
headaches.

A VA neurological evaluation was conducted in October 2002.  
The veteran reported having headaches only when he had neck 
pain and reported that, sometimes when it began in the 
occipital region, it radiated to the forehead.  It was noted 
that the frequency of the headaches varied considerably.  He 
estimated that headaches equaled or exceeded 2 to 3 per month 
and lasted as long as 3 to 4 days or as little as a few 
hours.  He reported that his medications consisted of heat, 
rest and analgesic substances.  The diagnoses included status 
post closed head injury with impairment of recollection, but 
without other evidence of brain injury; and headache 
radiation from site of upper cervical pathology, particularly 
on the right side.

In a November 2002 rating decision, the RO granted service 
connection for headaches and assigned a 10 percent 
evaluation, effective from August 2002.

In a statement submitted by the veteran in December 2003, he 
reported that he experienced mild headaches 3 to 4 times a 
week, as well as 2 to 3 severe headaches per month sometimes 
lasting 3 to 4 days.  

Private medical records of Dr. S., dated from April 2002 to 
January 2004, include a February 2003 entry indicating that 
the veteran complained of pain in the neck, head, and 
shoulders.  Neck, back, and head pain was documented in 
August and December 2003 records.  Complaints of neck, 
shoulder, and head pain were again documented in a January 
2004.  However, none of those entries documented a specific 
diagnosis or treatment for a headache disorder.  

VA medical records, dated between May 2002 and October 2004, 
were negative for complaints, treatment or diagnosis related 
to headaches.

In an October 2004 statement, the veteran indicated that he 
could not maintain his regular work schedule due to headaches 
and arthritis pain.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for headaches.  Therefore, 
all of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's headaches are rated under Diagnostic Code 8100, 
for migraine headaches.

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches, when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable rating 
is assigned for less frequent attacks.  38 C.F.R. § 4.124 
(a), Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

In order to be entitled to a higher initial rating to 30 
percent, the evidence must show that the veteran has 
characteristic prostrating attacks from his headaches, 
occurring on an average once a month over the last several 
months.  However, the evidence simply does not show that the 
veteran has had these types of headaches with the specified 
frequency.  In this regard, the October 2002 VA examination 
report did not document, per the veteran's own description, 
headaches with the frequency or intensity required for an 
evaluation in excess of 30 percent.  In essence, there was no 
indication at that time that the veteran experienced 
prostrating headaches on at least a monthly basis.  VA and 
private medical records similarly fail to document the 
presence of prostrating headaches occurring at least monthly 
for a period of several months.  In fact those records, while 
documenting occasional complaints of head pain in 2003 and 
January 2004, did not include a description of those 
headaches as prostrating nor did they even document any 
specific diagnosis or treatment for a headache disorder.

Even by the veteran's own reports he has not described at 
least monthly occurrences of prostrating headaches, occurring 
repeatedly for several months.  In his August 2002 statement 
he described having headaches which were so severe that he 
became sick to his stomach and had to lie down with a cool, 
damp cloth over his eyes until his headache went away.  In 
his December 2003 statement, he reported that he experienced 
mild headaches 3 to 4 times a week, as well as 2 to 3 severe 
headaches per month sometimes lasting 3 to 4 days.  While the 
headache symptoms described in August 2002 might arguably be 
defined as prostrating, the symptoms described in December 
2003 are not.  Moreover, even if headaches as described in 
August 2002 were "prostrating" at that time, it is required 
that they be "prostrating" on a monthly basis over the last 
several months.  There simply is not evidence showing that 
the veteran currently suffers from prostrating headaches 
occurring with the requisite frequency.  

In summary, the evidence on file does not show that the 
veteran has had characteristic prostrating attacks from his 
headaches, occurring on an average once a month over the last 
several months.  The Board finds that the preponderance of 
the evidence is against the veteran's claim, and accordingly, 
it must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, 
the veteran's tension headaches were appropriately evaluated 
as noncompensable for the entire period from the grant of 
service connection to the present.  38 C.F.R. 4.124(a), 
Diagnostic Code 8100 (2006).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
headaches is denied.




REMAND

In a November 2002 rating decision, the RO denied an 
evaluation in excess of 10 percent for traumatic arthritis of 
the cervical spine as rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5290.  The Board finds that additional 
development is necessary before it considers this claim on 
the merits.  

During the pendency of this appeal, effective September 23, 
2002 and September 26, 2003, VA amended the regulations for 
evaluating the severity of disabilities involving the spine.  
See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Where, as here, a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, VA may apply the most 
favorable version - but only as of the effective date of the 
changes (i.e., no retroactive applicability unless 
specifically indicated).  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2005).  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); and Green v. Brown, 
10 Vet. App. 111, 117 (1997).

The RO has adjudicated the veteran's disorder of a cervical 
spine based on the former schedular criteria.  However, the 
RO has not adjudicated the claims in light of the revised 
criteria; hence, the veteran has not been notified of the 
changes in the rating criteria, nor has he been afforded any 
opportunity to present relevant argument.  Under these 
circumstances, and for due process reasons, a remand of this 
matter is warranted.

In addition, the Board observes that the veteran's most 
recent VA examination of the cervical spine was conducted in 
October 2002.  Since that time, the veteran has maintained 
that his disorder of the cervical spine has become worse.  In 
this regard, he has also mentioned that he experiences 
painful flare-ups.  When rating a disability of the 
musculoskeletal system, pain, functional loss due pain, 
weakened movement, and fatigability are factors to be 
considered. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected cervical spine disorder and 
to assist in assigning a proper evaluation for that disorder.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increase evaluation, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As that question is involved in 
the present appeal and the case is already being remanded for 
further development, the RO should provide the veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for his 
disorder of the cervical spine.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the claim 
for an increased rating for a disorder of 
the cervical spine.  
In addition, please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The AMC/RO should contact the veteran 
and provide him with notice of the 
evidence not of record that is necessary 
to substantiate his claim for higher 
rating for a disorder of the cervical 
spine, which includes the provisions of 
the old rating criteria, 38 C.F.R. § 
4.71a, Codes 5290, as well as notice of 
the changes to the rating criteria 
pertaining to the spine that became 
effective on September 23, 2002, and 
September 26, 2003, to include the 
provisions of the current rating 
criteria, General Rating Formula for 
Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, Code 5237, 5242 
(2006).

3.  The veteran should be scheduled for a 
VA examination to determine the 
manifestations of his service-connected 
cervical spine disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected disorder of the 
cervical spine.  The examination must 
include range of motion studies of the 
cervical and thoracolumbar spines 
(expressed in degrees), and the examiner 
must identify all objective neurological 
abnormalities that may be associated with 
the cervical spine disorder.  X-ray films 
of the cervical spine are also requested.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's cervical spine disorder under 
both the old and revised rating criteria.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history pursuant to 38 C.F.R. § 4.1 
(2006), copies of all pertinent records 
in the appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The AMC/RO should adjudicate the 
claim for an increased rating for a 
disorder of the cervical spine, 
considering both old and current rating 
criteria.  If any benefit sought is not 
granted to the veteran's satisfaction, 
the RO/AMC should issue a supplemental 
statement of the case (SSOC), which 
includes the provisions of the old rating 
criteria, 38 C.F.R. § 4.71a, Codes 5290 
(2002); as well as the provisions of the 
current rating criteria, General Rating 
Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, Codes 5237, 
5242 (2006).  An appropriate period of 
time should be allowed for response to 
the SSOC.  Subsequently, the case should 
be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


